Exhibit 10.54

EXECUTION VERSION

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 16, 2013, among KID BRANDS, INC., a New Jersey corporation (the “Lead
Borrower”), the Persons named on Schedule 1.01 to the Credit Agreement referred
to below (collectively, together with the Lead Borrower, the “Borrowers”), the
Persons named on Schedule 1.02 to the Credit Agreement referred to below
(collectively, the “Guarantors”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”), and SALUS CAPITAL PARTNERS, LLC, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”).

RECITALS

A. The Borrowers, the Guarantors, the Lenders and the Agent are party to that
certain Credit Agreement dated as of December 21, 2012, as amended pursuant to
that certain First Amendment to Credit Agreement dated as of April 16, 2013 (as
further amended, supplemented, modified and in effect from time to time, the
“Credit Agreement”), pursuant to which the Lenders agreed, subject to the terms
and conditions set forth therein, to make certain loans and provide other
financial accommodations to the Borrowers. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

B. The Borrowers and Guarantors have requested that the Agent and the Lenders
make certain changes to the Credit Agreement as set forth herein. The Agent and
the Lenders are willing to make such changes to the Credit Agreement, on the
terms and subject to the conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Borrowers, the Guarantors, the Lenders and the Agent hereby
agree as follows:

1. RATIFICATION AND REAFFIRMATION OF OBLIGATIONS AND LIENS.

(a) Each Loan Party hereby ratifies and reaffirms the validity and
enforceability of all of the Obligations (including, without limitation, all
Obligations under Section 2.09 of the Credit Agreement) and of the Credit
Agreement and the other Loan Documents, and agrees that its obligations under
the Credit Agreement, the other Loan Documents and this Amendment are its legal,
valid and binding obligations enforceable against it in accordance with the
respective terms thereof. Each Loan Party further acknowledges and agrees that
all payments to be made by such Loan Party under the Credit Agreement shall be
made without condition or deduction for any counterclaim, defense, recoupment or
set-off in accordance with the terms of the Credit Agreement and the other Loan
Documents.

(b) Each Loan Party hereby ratifies and reaffirms all of the liens and security
interests heretofore granted pursuant to the Credit Agreement and the other Loan
Documents as collateral security for the Obligations incurred pursuant to the
Credit Agreement and the other Loan Documents.

 

1



--------------------------------------------------------------------------------

2. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following defined terms in the appropriate alphabetical order
therein:

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
the Second Amendment Effective Date among the Borrowers, the Guarantors, the
Agent and the Lenders party thereto.

“Second Amendment Effective Date” means as of April 1, 2013.

(b) Section 1.01 (Defined Terms) of the Credit Agreement hereby is amended by
adding thereto in proper alphabetical order the definitions of “Availability
Trigger Event” and “Expense Ratio Trigger Event”, and by deleting the
definitions of “Consolidated EBITDA” and “Loan Documents” appearing therein and
inserting in lieu thereof the amended definitions set forth below:

“Availability Trigger Event” shall mean the failure of the Loan Parties to
maintain average daily Availability of (i) not less than $9,000,000, measured on
(x) July 1, 2013 and (y) August 1, 2013, in each case for the trailing two
months ending immediately prior to such date, and (ii) not less than
$11,000,000, measured on the first day of each calendar month, commencing on
September 1, 2013, for the trailing two months ending immediately prior to such
date.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes, (iii) depreciation and amortization
expense, (iv) other non-recurring expenses reducing such Consolidated Net
Income, to the extent that such expenses represent accruals not paid in cash
during the applicable Measurement Period (it being understood that such expenses
will be deducted from Consolidated EBITDA during the period when paid in cash),
(v) (A) the amount of all Duty Amounts so accrued or expensed, (B) the amount of
Earnout Consideration, if any, paid by LaJobi and (C) fees and expenses incurred
by the Borrowers in connection with any investigation of the Duty Amounts and
Duty Events, in an aggregate amount under clauses (A), (B) and (C) not to exceed
the sum, for all periods, of (x) $14,855,000 less (y) the amount of Earnout
Consideration, if any, paid by LaJobi, to the extent that such Earnout
Consideration was not paid in accordance with the terms of this Agreement and/or
to the extent not deducted in determining Consolidated Net Income,
(vi) professional fees and expenses incurred after July 1, 2012 in an aggregate
amount not to exceed $2,750,000 through December 31, 2013 plus in each case, all
reasonable and necessary fees and expenses of Alixpartners in an aggregate
amount not to exceed $750,000, (vii) restructuring and severance costs in an
amount not to exceed $2,000,000, except that any such expenses in excess of
$2,000,000 may be added back if approved by the Agent in its discretion (after
delivery by the Borrowers of supporting information justifying such
restructuring costs), (viii) expenses arising as a result of the recall of any
LaJobi and Sassy products, in an aggregate amount not to exceed $600,000,
(ix) actual costs incurred as a result of the wind-down of the Borrowers’
operations in the United Kingdom, in an aggregate amount not to exceed $100,000,
(x) if expensed, reasonable costs, expenses and fees incurred in connection with
the negotiation, execution and delivery of the Loan Documents and the financing
contemplated thereby, in an aggregate amount not to exceed $500,000 (xi) to the
extent included in the Business Plan or otherwise acceptable to the Agent,
non-cash stock-based compensation expenses and (xii) for purposes of calculating
the financial covenants set forth in Section 7.15, if required to be expensed or
accrued during any period commencing with the month ended December 31, 2012
through and including April 30, 2014 (in addition to related reserves recorded
as of the First Amendment Effective Date), the net amount of the deductions from
invoices to a large customer of the Company as reported to the Agent by the Lead
Borrower prior to the First Amendment Effective Date in an aggregate amount not
to exceed $600,000 (a “Deduction Add-Back”); minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits and (ii) all non-cash items increasing
Consolidated Net Income (in each case of or by the Lead Borrower and its
Subsidiaries for such Measurement Period), all as determined on a Consolidated
basis in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“Expense Ratio Trigger Event” means the failure of the Loan Parties to maintain
the ratio of Borrowers’ (i) total operating expenses to (ii) gross profit, as
each is calculated in accordance with Borrowers’ internal financial statements
delivered to the Agent (for the avoidance of doubt, excluding non-cash and
special charges, consistent with the Loan Parties’ practices as of the Second
Amendment Effective Date) and measured on the last day of each calendar month,
commencing on June 30, 2013, on a year-to-date basis, of not more than 105%.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, each Note, each Issuer Document, the Fee Letter, all Borrowing Base
Certificates, the Blocked Account Agreements, the DDA Notifications, the
Security Documents, each Facility Guaranty and any other instrument or agreement
now or hereafter executed and delivered in connection herewith, or in connection
with any transaction arising out of any Cash Management Services and Bank
Products provided by the Agent or any of its Affiliates, each as amended and in
effect from time to time.

(c) Section 7.15 (Financial Covenants) of the Credit Agreement hereby is amended
by deleting clause (a) in its entirety and replacing it with the following:

(a) Permit the Consolidated EBITDA, calculated as of the last day of each
quarter for the trailing twelve month period ending on the date set forth below,
to be less than the amount set forth below corresponding to such date:

 

Trailing Twelve Month Period Ending

   Minimum Consolidated EBITDA  

June 30, 2013

   $ 8,200,000   

September 30, 2013

   $ 10,900,000   

December 31, 2013

   $ 14,338,000   

 

3



--------------------------------------------------------------------------------

provided, further that, upon the occurrence of an Availability Trigger Event or
an Expense Ratio Trigger Event, then the Loan Parties shall not permit
Consolidated EBITDA, calculated as of the last day of each month ending after
the applicable Availability Trigger Event or the Expense Ratio Trigger Event is
first determined, for the trailing twelve month period ending on the applicable
date set forth below, to be less than the amount set forth below corresponding
to such date:

 

Trailing Twelve Month Period Ending

   Minimum Consolidated EBITDA  

June 30, 2013

   $ 8,200,000   

July 31, 2013

   $ 9,000,000   

August 31, 2013

   $ 9,700,000   

September 30, 2013

   $ 10,900,000   

October 31, 2013

   $ 12,800,000   

November 30, 2013

   $ 14,300,000   

December 31, 2013

   $ 14,338,000   

provided, that, for trailing twelve month periods ending after December 31,
2013, the Agent shall set the minimum Consolidated EBITDA covenant level based
on the Consolidated EBITDA values in the Business Plan delivered pursuant to
Section 6.01(d) for the applicable Fiscal Year, using a comparable methodology
as was used for the Fiscal Year ending December 31, 2013, which includes a
set-back at least equal to the original minimum set-back used to establish the
2013 requirements in connection with the execution of the Credit Agreement in
December 2012. The foregoing covenant shall continue to be tested quarterly, on
a trailing twelve month basis, for periods after December 31, 2013 (unless an
Availability Trigger Event or an Expense Ratio Trigger Event occurs, upon which
the foregoing covenant shall be tested on a monthly basis for each month ending
after the applicable Availability Trigger Event or Expense Ratio Trigger Event
is first determined). Notwithstanding the foregoing, if no other Availability
Trigger Event or Expense Ratio Trigger Event occurs during the six
(6) consecutive Fiscal Months after an Availability Trigger Event or Expense
Ratio Trigger Event is first determined, and so long as no Event of Default has
occurred and is continuing, the foregoing covenant shall revert to being tested
quarterly, on a trailing twelve month basis (unless an Availability Trigger
Event or an Expense Ratio Trigger Event again occurs, upon which the foregoing
covenant shall be tested on a monthly basis for each month ending after the
applicable Availability Trigger Event or Expense Ratio Trigger Event is
determined).

 

4



--------------------------------------------------------------------------------

3. CONDITIONS TO EFFECTIVENESS; POST EFFECTIVE DATE COVENANTS OF THE LOAN
PARTIES. This Amendment shall become effective only upon the satisfaction of all
of the conditions precedent set forth in clauses (a) – (d) below:

(a) The Agent shall have received this Amendment, duly executed by each Loan
Party and the Lenders;

(b) The Lead Borrower shall have paid to Agent an amendment fee in the amount of
$50,000 (the “Amendment Fee”), which Amendment Fee shall be fully earned as of
the Second Amendment Effective Date and shall not be refunded, in whole or in
part, to the Lead Borrower or any other Loan Party under any circumstance; and

(c) The Lead Borrower shall have paid in full all invoiced Credit Party Expenses
in connection with the preparation, execution, delivery and administration of
this Amendment. The fees and expenses described in this clause (c) shall be
fully earned and payable as of the Second Amendment Effective Date, and no
portion thereof shall be refunded or returned to the Lead Borrower or any other
Loan Party under any circumstances

4. REPRESENTATIONS AND WARRANTIES. Each Loan Party represents, warrants and
covenants that:

(a) The execution, delivery and performance of this Amendment, the Credit
Agreement and the other Loan Documents, and the transactions contemplated
hereunder and thereunder, are all within such Loan Party’s powers, have been
duly authorized and do not and will not (i) contravene the terms of such Loan
Party’s Organization Documents; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (A) any Material Contract or any Material Indebtedness
to which such Loan Party is a party or affecting such Loan Party or the
properties of such Loan Party or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (iii) violate any Laws;

(b) No event or circumstance has occurred and is continuing that constitutes a
Default or an Event of Default;

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents were true and correct in all material respects as of the
date made and, except to the extent that such representations and warranties
relate expressly to an earlier date, remain true and correct in all material
respects as of the date hereof (provided, that in the case of any representation
and warranty qualified by materiality, such representation and warranty shall be
true and correct in all respects (after giving effect to such materiality
qualification)); and

(d) Such Loan Party has read and fully understands each of the terms and
conditions of this Amendment and is entering into this Amendment freely and
voluntarily, without duress, after having had an opportunity for consultation
with independent counsel of its own selection and not in reliance upon any
representations, warranties or agreements made by the Agent or any Lender and
not set forth in this Amendment.

 

5



--------------------------------------------------------------------------------

5. RELEASE. In consideration of the agreements of the Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Agent and each Lender and their respective successors and
assigns, and their respective present and former shareholders, Affiliates,
trustees, subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Each Loan
Party agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
herein.

6. FULL FORCE AND EFFECT; ENTIRE AGREEMENT. Except to the extent expressly
provided in this Amendment, the terms and conditions of the Credit Agreement and
each other Loan Document shall remain in full force and effect. This Amendment,
the Credit Agreement and the other Loan Documents constitute and contain the
entire agreement of the parties hereto and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

7. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic means also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

6



--------------------------------------------------------------------------------

8. NO THIRD PARTIES BENEFITED. This Amendment is made and entered into for the
sole benefit of the Borrowers, the Guarantors, the Agent and the Lenders, and
their permitted successors and assigns, and except as otherwise expressly
provided in this Amendment, no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Amendment.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

10. SEVERABILITY. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

KID BRANDS, INC., as the Lead Borrower

By:   Guy A. Paglinco Name:   Guy A. Paglinco Title:   VP-Chief Financial
Officer KIDS LINE, LLC SASSY, INC. I & J HOLDCO, INC. LAJOBI, INC. COCALO, INC.
RB TRADEMARK HOLDCO, LLC, each as a Borrower By:   Guy A. Paglinco Name:   Guy
A. Paglinco Title:   VP-Chief Financial Officer



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Administrative Agent and as Collateral Agent By:
  Daniel O’Rourke Name:   Daniel O’Rourke Title:   SVP